Citation Nr: 0434176	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-10 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
February 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The veteran has reported in written statements of being 
exposed to various noncombat-related stressors during active 
service.  A diagnosis of PTSD has been medically linked to 
some of these alleged stressors.  Although the claims file 
includes a diagnosis of PTSD, it is clear that the examiner 
has relied on the veteran's own unverified history.  In 
essence, the disputed matter concerning service connection 
for PTSD relates to the sufficiency of the evidence 
corroborating the occurrence of an adequate "stressor" 
during the veteran's service.  38 C.F.R. § 3.304(f) (2004).  
In general, the veteran has only provided vague and 
nonspecific information regarding his service events.

Significantly, the service medical records specifically show 
that on September 14, 1971, while on board the Kennedy, the 
veteran was treated for a hematoma and swelling of the left 
eye.  Contemporaneously, both the treating corpsman as well 
as the treating physician noted that the appellant was 
scared, confused and frightened.  ("They are going to get 
me." (sic))  The appellant was apparently found initially to 
be unconscious.  While the appellant was also described as 
intoxicated, blood alcohol studies are not available to 
verify this description.  Hence, this description standing 
alone is insufficient alone to support a finding of willful 
misconduct. 

In light of this September 1971 finding, as well as the 
appellant's report of being systematically abused and bullied 
by several fellow sailors, including a chief petty officer, a 
VA examination is in order to determine whether the September 
1971 incident is sufficient to support a diagnosis of PTSD.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or that evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
Accordingly, if the veteran is able to provide additional 
information concerning the September 1971 incident, or any 
other incident that he believes was part of the "systemic" 
pattern of abuse and harassment, he should submit that 
evidence.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disability and entitlement at issue, 
is not acceptable.  The letter should 
inform the veteran of which portion of 
the information and evidence he is to 
provide, and which part, if any, VA will 
attempt to obtain on his behalf.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and all pertinent Court 
decisions they should be given the 
opportunity to respond.

2.  The RO should invite the veteran to 
submit any additional evidence in support 
of his claim for service connection for 
PTSD, to include statements from friends 
or relatives.  The RO should also invite 
him to identify potential alternative 
sources for supporting evidence regarding 
his alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates, places, 
full names of people present, and 
detailed descriptions of the claimed 
event.  The veteran is advised that this 
latter information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  

3.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not previously 
provided by the veteran, to include 
records of private medical treatment 
and/or military police records.  The RO 
should document attempts to ensure all 
contemporary records of VA treatment or 
evaluation for psychiatric complaints are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should inform him and request that he 
submit the outstanding evidence.

4.  The RO should then review the file 
and prepare a summary including all 
associated documents.  The RO should make 
a specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed any in-service 
stressor in addition to the September 
1971 event detailed in the service 
medical records.  If so, the RO must 
identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  The veteran should then be afforded a 
VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  

The RO must specify the stressor(s) that 
it has determined are independently 
established by the record, to include the 
events of September 1971.  The examiner 
is to be instructed that only those 
events which have been verified may be 
considered for the purpose of determining 
whether an in-service stressor has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  Any diagnosis of PTSD must be 
in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  The 
examiner should comment on the 
significance, if any, in the diagnostic 
assessment of evidence that is indicative 
of behavioral changes during or 
subsequent to service (see M21-1, 
paragraph 5.14d(6)).  To the extent 
possible, the examiner is to reconcile 
any contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.  The report of examination 
should include the complete rationale for 
all opinions expressed.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should issue a new rating decision and 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow them a reasonable period of time to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


